IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TIMOTHY ALLEN,                              : No. 76 EAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ALPHA ENGINEERING, GEORGE                   :
BALLOUZ, LOUIS LUK, ARCADIA                 :
ENGINEERING AND CONSTRUCTION,               :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.